                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

                                               :
DUANE BEDFORD,                                 :
                           Petitioner,         :
                                               :
                      v.                       :                 No. 2:16-cv-02948
                                               :
SUPERINTENDENT, SCI RETREAT;                   :
THE ATTORNEY GENERAL OF THE                    :
STATE OF PENNSYLVANIA; and                     :
THE DISTRICT ATTORNEY OF THE                   :
COUNTY OF PHILADELPHIA,                        :
                 Respondents.                  :
                                               :

                                          ORDER

        AND NOW, this 29th day of August, 2019, for the reasons set forth in the Opinion issued
this date, IT IS ORDERED THAT:
     1.   Petitioner’s Objections, ECF No. 20, to the Report and Recommendation are
OVERRULED.
     2.   The Report and Recommendation, ECF No. 18, is APPROVED and ADOPTED.
     3.   The Petition for Writ of Habeas Corpus, ECF No. 1, is DENIED and
DISMISSED with prejudice.
     4.   This case is CLOSED.
     5.   There is no basis for the issuance of a certificate of appealability.

                                           BY THE COURT:




                                           /s/ Joseph F. Leeson, Jr.
                                           JOSEPH F. LEESON, JR.
                                           United States District Judge




                                               1
                                            082919
